In a separation action the appeal is from an order which, inter alia, adjudges appellant in contempt of court for failure to comply with the provisions in a judgment of separation, as amended, which require him to make certain payments for the support of respondent and the issue of the marriage, and to pay a counsel fee. Order affirmed, without costs, on the authority of Altschuler v. Altschuler (246 App. Div. 779) and Dube v. Dube (230 App. Div. 494). If respondent has violated the terms of the judgment, as amended, with respect to appellant’s right of visitation, a proper remedy lies in a motion to amend the judgment with respect to the provisions requiring him to make payments for support (Altschuler v. Altschuler, supra; Dube v. Dube, supra). Nolan, P. J., Wenzel, Beldoek, Murphy and Hallinan, JJ., concur.